Citation Nr: 0922297	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-01 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a disability of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from October 1969 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claim.

The Veteran testified at a March 2006 hearing before a 
Decision Review Officer at the Hartford RO.  A transcript of 
that proceeding has been associated with the Veteran's claims 
file.

This claim came before the Board in November 2008, at which 
time it was remanded for the Agency of Original Jurisdiction 
to further assist the Veteran in the development of his 
claim, to include providing the Veteran with a VA 
examination.  The requested development having been 
completed, this claim is once again before the Board for 
appellate consideration of the issue on appeal.


FINDING OF FACT

A chronic disability of the lumbar spine was not manifested 
in active service or within one year of service discharge, 
and any current lumbar spine disability is not otherwise 
etiologically related to such service.


CONCLUSION OF LAW

A chronic disability of the lumbar spine was not incurred in 
or aggravated by active duty service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim, a letter dated in July 2005 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  

A notice letter dated in March 2006 informed the Veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Veteran was afforded a VA medical examination in February 
2009 to obtain an opinion as to whether his lumbar spine 
condition could be directly attributed to service.  Further 
examination or opinion is not needed on the claim because, at 
a minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the appellant's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The Veteran contends that he suffers from a lumbar spine 
disability that is etiologically related to his active 
service.  Specifically, he contends that his currently 
diagnosed lumbar spine disorder is related to an in-service 
back injury.  The Board notes, however, a preponderance of 
the competent, probative evidence of record is against an 
etiological link between the Veteran's current disability and 
his service or any incident therein.  

Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Analysis

Evidence of record reveals that the Veteran currently suffers 
from degenerative disc disease of the thoracolumbar spine 
that was treated with a right hemilaminectomy at L4-5 in 
October 1996.  See VA examination report, February 13, 2009.  
Thus, element (1) under Hickson [current disability], has 
been satisfied.

Turning to element (2) under Hickson [in-service disease or 
injury], the Veteran asserts he injured his back after 
bending over to pick up a cable.  He contends he "heard a 
pop" in his back, immediately fell to his knees, and has 
suffered from back pain since.  See March 2006 DRO Hearing 
Transcript at 5.  Review of the Veteran's service treatment 
records reveals a diagnosis of mild, dorsal kyphosis upon 
entry into service.  See Standard Form (SF) 88; service 
entrance examination report; July 17, 1969.  "Kyphosis" is 
defined as an anteriorly concave curvature of the vertebral 
column; the normal kyphosis of the thoracic and sacral 
regions are retained portions of the primary curvature 
(kyphosis) of the vertebral column.  See Stedman's Medical 
Dictionary, 27th Edition (2000).  However, review of the 
remaining service treatment records reveals no complaint or 
treatment for low back pain.  In fact, the October 1973 
service separation examination report indicated the Veteran's 
musculoskeletal and spine clinical evaluation was normal.  
While the Board acknowledges the initial diagnosis of 
kyphosis upon entry into service, there is no evidence that 
this condition played a role in the Veteran's current 
complaints.  The Veteran himself has not stated that he 
suffered from a low back condition prior to service, nor is 
there any evidence that his kyphosis was aggravated by 
service.  As such, the Board finds the Veteran did not suffer 
from a chronic lumbar spine disability during active service.  
Accordingly, element (2) under Hickson is not satisfied.

Additionally, there is no medical evidence of record to 
establish that the Veteran was diagnosed with arthritis of 
the lumbar spine to a compensable degree within one year of 
his separation from service.  Thus, service connection may 
not be presumed.  See 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Crucially, the Board notes that the Veteran's claims file 
does not contain any evidence of a lumbar spine disability 
until approximately 1994.  In January 1994, a private 
treatment record noted the Veteran's complaints of episodic 
back pain.  He was ultimately diagnosed with lumbosacral 
strain and possible degenerative joint disease of the lumbar 
spine.  See private treatment record; source unknown; January 
25, 1994.  The Board notes that this diagnosis of low back 
pain was documented more than 20 years after the Veteran 
separated from service.  This significant lapse in time 
between active service and the first competent evidence of a 
lumbar spine disability weighs against the Veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  

Finally, with regard to element (3) under Hickson [medical 
nexus], the Board is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

In support of his claim, the Veteran submitted a statement 
from J.H., M.D., his private physician.  Dr. H. stated that 
he and the Veteran reviewed "the history of his low back 
disease."  It was noted that the Veteran suffered from low 
back pain that dated back to his time in service.  The 
physician stated that he first became aware of the Veteran's 
low back pain in 1994, at which time the Veteran reported he 
had suffered from low back pain since service.  It was 
further noted that "investigations since then have been 
consistent with the statement that his injury had happened 
some twenty to twenty-five years prior to his initial 
diagnosis."  It was Dr. H.'s opinion that the Veteran's 
current disability was due to an injury in service.  See 
private treatment record; J.H., M.D.; April 6, 2006.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  Also, a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).

The Board finds that Dr. H.'s statement offers no rationale 
in support of his conclusion.  Specifically, Dr. H. notes the 
Veteran first sought treatment for back pain in 1994, 
relaying a history of intermittent back pain since service.  
In Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court 
stated that the Board may discount medical opinions that 
amount to general conclusions based on history furnished by 
the Veteran and that are unsupported by the clinical 
evidence.  This is clearly the case here.  Dr. H. further 
stated that "investigations" since 1994 support the 
Veteran's contentions that his current back disorder is 
related to service.  Interestingly, Dr. Howe does not discuss 
the nature of such "investigations".  

Further, he does not address the Veteran's post-service 
history of back injury, to include a scuba diving accident, 
Lyme disease and a motor vehicle accident.  As such, this 
statement does not serve as probative evidence, upon which 
service connection may be granted.  See Miller at 348 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions). 

The Veteran has also submitted statements from W.M.S. and 
D.E.A. (fellow service members).  In Robinson v. Shinseki, 
the Court held that, in some cases, lay evidence will be 
competent and credible evidence of etiology.  Whether lay 
evidence is competent in a particular case is a question of 
fact to be decided by the Board in the first instance.  The 
Court set forth a two-step analysis to evaluate the 
competency of lay evidence.  First, Board must first 
determine whether the disability is the type of injury for 
which lay evidence is competent evidence.  If so, the Board 
must weigh that evidence against the other evidence of record 
- including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting 
his claimed injury -to determine whether to grant service 
connection.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

Here, the Board does not find that the Veteran, W.M.S. or 
D.E.A. are competent to render diagnoses of in-service 
degenerative arthritis of the low back.  While the Veteran is 
competent to report symptoms including pain or a flare-up, 
the Veteran has not been shown to be competent to explain 
etiology of his low back pain.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Therefore, although the statements of the 
Veteran, W.M.S. and D.E.A., offered in support of his claims, 
have been given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between a current lumbar spine 
disability and the Veteran's period of service.

The negative evidence consists of the February 2009 VA 
examination report, wherein the VA examiner concluded that 
the Veteran's current lumbar spine disability is less likely 
than not etiologically related to his active service.  In 
this regard, the VA examiner noted that, even if conceding an 
in-service back injury as alleged by the Veteran, "there is 
no basis from which to conclude that the reported incident 
likely resulted in the Veteran's current back condition, 
rather than having resolved, as a muscle strain injury would 
have done in its natural course...."

The Board notes that the VA examiner's opinion was rendered 
after a review of the claims file, including the Veteran's 
pertinent medical records and history.  Further, the VA 
examiner provided support for his negative opinion, namely 
citing the 20 year lapse in time between the Veteran's 
separation from service and his first treatment for a back 
disorder in 1994.  In addition, the VA examiner noted the 
Veteran's post-service history of intercurrent back injuries.  
Finally, the VA examiner noted that a muscle strain would 
have resolved in service and would not likely have 
contributed to the Veteran's current lumbar spine disorder.  
Thus, the Board finds that the VA examiner's February 2009 
medical opinion is accordingly more probative than that 
rendered by Dr. H.  The Board finds that this opinion is not 
probative, as it is conclusory and not supported by any sort 
of rationale.  

There is no other competent medical evidence included in the 
record to support the Veteran's claim.  In addition, the 
absence of any medical records of a diagnosis or treatment 
for over 20 years after service is probative evidence against 
the claim for direct service connection.  Finally, service 
connection may not be presumed, as the Veteran's degenerative 
disc disease of the lumbar spine was not manifest to a 
compensable degree within one year of service discharge.  As 
such, the Veteran's claim fails on the basis of Hickson 
elements (2) and (3).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a lumbar spine disorder, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).
ORDER


Entitlement to service connection for a lumbar spine 
disability is denied.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


